       Case 2:20-cv-02216-TLN-DMC Document 7 Filed 11/13/20 Page 1 of 1


 1   Elizabeth A. Falcone, CA Bar No. 219084
     elizabeth.falcone@ogletreedeakins.com
 2   OGLETREE, DEAKINS, NASH, SMOAK &
     STEWART, P.C.
 3   The KOIN Center
     222 SW Columbia Street, Suite 1500
 4   Portland, OR 97201
     Telephone:     503.552.2140
 5   Facsimile:     503.224.4518
 6   Attorneys for Defendant
     UPS GROUND FREIGHT, INC.
 7

 8                                 UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11 SIERRA GARRETT,                                   Case No. 2:20-cv-02216-TLN-DMC

12                  Plaintiff,                       ORDER GRANTING DEFENDANT UPS
                                                     GROUND FREIGHT, INC.’S UNOPPOSED
13          v.                                       MOTION FOR EXTENSION OF TIME TO
                                                     RESPOND TO PLAINTIFF’S COMPLAINT
14
   UPS GROUND FREIGHT, INC., UPS                     Complaint Filed: September 8, 2020
15 FREIGHT; and DOES 1 to 20,                        Trial Date:      Not Set

16                  Defendants.

17

18          Having considered Defendant UPS Ground Freight, Inc.’s Unopposed Motion for Extension

19   of Time to Respond to Plaintiff’s Complaint, and for good cause having been shown,

20          IT IS HEREBY ORDERED that Defendant’s Motion for Extension of Time to Respond to

21   Plaintiff’s Complaint is GRANTED. Defendant shall have until November 19, 2020, to respond to

22   Plaintiff’s Complaint.

23          IT IS SO ORDERED.

24   DATED: November 12, 2020

25                                                           Troy L. Nunley
                                                             United States District Judge
26

27

28
                                                    1           Case No. 2:20-cv-02216-TLN-DMC
           ORDER GRANTING DEFENDANT UPS GROUND FREIGHT, INC.’S UNOPPOSED MOTION FOR
                    EXTENSION OF TIME TO RESPOND TO PLAINTIFF’S COMPLAINT
